Exhibit 10

 

COURIER CORPORATION

COURIER COMPANIES, INC.

COURIER FOREIGN SALES CORPORATION LIMITED

COURIER KENDALLVILLE, INC.

COURIER PROPERTIES, INC.

NATIONAL PUBLISHING COMPANY

COURIER NEW MEDIA, INC.

BOOK-MART PRESS, INC.

MASSACHUSETTS NATIONAL PUBLISHING BUSINESS TRUST

DOVER PUBLICATIONS, INC.

RESEARCH & EDUCATION ASSOCIATION

 

 

Dated as of: March 31, 2004

 

Citizens Bank of Massachusetts (successor

to State Street Bank and Trust Company),

Individually and as Agent

28 State Street

Boston, Massachusetts  02109

 

Fleet National Bank (f/k/a BankBoston, N.A.)

100 Federal Street

Boston, Massachusetts  02110

 

KeyBank National Association

286 Water Street

Augusta, Maine 04332

 

Sovereign Bank (a federal savings bank)

75 State Street

Boston, Massachusetts  02109

 

Re:          Amendment No. 1 to Amended and Restated Revolving Credit Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Revolving Credit Agreement, dated as of
March 31, 2003 (as amended, the “Agreement”), among COURIER CORPORATION, COURIER
COMPANIES, INC., COURIER FOREIGN SALES CORPORATION LIMITED, COURIER
KENDALLVILLE, INC., COURIER PROPERTIES, INC., NATIONAL PUBLISHING COMPANY,
COURIER NEW MEDIA, INC., BOOK-MART PRESS, INC., MASSACHUSETTS NATIONAL
PUBLISHING BUSINESS

 

--------------------------------------------------------------------------------


 

TRUST and DOVER PUBLICATIONS, INC. (each a “Borrower” and collectively the
“Borrowers”), CITIZENS BANK OF MASSACHUSETTS (successor to State Street Bank and
Trust Company), in its capacity as a Bank (“Citizens”), FLEET NATIONAL BANK
(f/k/a BankBoston, N.A.), in its capacity as a Bank (“Fleet”), SOVEREIGN BANK,
in its capacity as a Bank (“Sovereign”), KEYBANK NATIONAL ASSOCIATION, in its
capacity as a Bank (“Key”; and together with Citizens, Fleet and Sovereign, the
“Banks”), and CITIZENS BANK OF MASSACHUSETTS, in its capacity as agent for the
Banks (the “Agent”).

 

Terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Agreement, shall have the same respective
meanings herein as therein.

 

We have requested you to make certain amendments to the Agreement.  You have
advised us that you are prepared and would be pleased to make the amendments so
requested by us on the condition that we join with you in this Amendment.

 

Accordingly, in consideration of these premises, the promises, mutual covenants
and agreements contained in this Amendment, and fully intending to be legally
bound by this Amendment, we hereby agree with you as follows:

 

ARTICLE I

 

AMENDMENTS TO AGREEMENT

 

Effective as of March 31, 2004, the Agreement is amended as follows:

 

(a)           The term “Loan Documents” shall, wherever used in the Agreement or
any of the other Loan Documents, be deemed to also mean and include Amendment
No. 1 to Amended and Restated Revolving Credit Agreement, the Fleet Allonge, the
Citizens Allonge, the Key Allonge, the Sovereign Allonge and the Citizens SL
Allonge.

 

(b)           The Borrowers having informed the Agent and the Banks that
Research & Education Association, Inc., a Delaware corporation, (“REA”) is a
Subsidiary, the term “Borrower” or “Borrowers” shall, wherever used in any of
the Loan Documents, be deemed to also mean and include REA.  It is the express
understanding and intention of the parties hereto that REA shall hereafter be
entitled to make borrowings in accordance with the terms and conditions of the
Agreement, and shall hereafter be bound, on a joint and several basis, by all of
the terms and conditions of the Agreement, and all of the Obligations of the
Borrowers under (and as defined in) the Agreement, as if it was an original
signatory thereto, including, without limitation, the representations,
warranties and covenants contained therein and the obligation to repay all
amounts owing under the Agreement and the Notes in accordance with the
respective terms thereof.

 

--------------------------------------------------------------------------------


 

(c)           Section 1.1.63 of the Agreement is amended to read in its entirety
as follows:

 

“1.1.63    “Revolving Loan Maturity Date” means March 31, 2007.”

 

(d)           Exhibits A-1 and A-2 to the Agreement are each amended: (i) by
adding REA as a new signatory and Borrower thereunder for all purposes thereof,
and (ii) by deleting the reference to “March 31, 2006” and inserting in place
thereof the following:  “March 31, 2007.”

 

(e)           Exhibit F to the Agreement is amended by inserting the following
with respect to REA:

 

“Name

 

Place of
Incorporation

 

Address

 

Jurisdictions

 

 

 

 

 

 

 

Research & Education
Association, Inc.

 


Delaware

 


61 Ethel Road West,
Piscataway, NJ
08854

 


DEL.; NJ

 

ARTICLE II

 

AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT NOTES

 

Effective as of March 31, 2004, the Revolving Credit Notes to Fleet, Citizens,
Key and Sovereign are each amended as set forth in the Allonges respectively
attached hereto as Annex 1, Annex 2, Annex 3 and Annex 4.  In addition, the
Swing Line Note to Citizens is amended as set forth in the Allonge attached
hereto as Annex 5.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO AMENDMENT NO. 1

 

This Amendment shall become and be effective as of the date hereof, but only if:

 

(a)           The Borrowers shall have executed and delivered to Fleet an
Allonge to the Amended and Restated Revolving Credit Note issued in favor of
Fleet in the form of Annex 1 (the “Fleet Allonge”);

 

(b)           The Borrowers shall have executed and delivered to Citizens an
Allonge to the Amended and Restated Revolving Credit Note issued in favor of
Citizens in the form of Annex 2 (the “Citizens Allonge”);

 

--------------------------------------------------------------------------------


 

(c)           The Borrowers shall have executed and delivered to Key an Allonge
to the Amended and Restated Revolving Credit Note issued in favor of Key in the
form of Annex 3 (the “Key Allonge”);

 

(d)           The Borrowers shall have executed and delivered to Sovereign an
Allonge to the Amended and Restated Revolving Credit Note issued in favor of
Sovereign in the form of Annex 4 (the “Sovereign Allonge”);

 

(e)           The Borrowers shall have executed and delivered to Citizens an
Allonge to the Swing Line Note issued in favor of Citizens in the form of Annex
5 (the “Citizens SL Allonge”); and

 

(f)            This Amendment shall have been signed by the Borrowers, the Agent
and the Banks.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrowers jointly and severally represent and warrant to you as follows:

 

(a)           Representations in Agreement.  Each of the representations and
warranties made by the Borrowers in the Agreement was true, correct and complete
when made and is true, correct and complete on and as of the date hereof with
the same full force and effect as if each of such representations and warranties
had been made by the Borrowers on the date hereof and in this Amendment (except
to the extent that such representations and warranties relate expressly to an
earlier date).

 

(b)           No defaults or Events of Default.  No Event of Default, or any
event which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, exists on the date of this Amendment (after
giving effect to all of the arrangements and transactions contemplated by this
Amendment).

 

(c)           Binding Effect of Documents.  This Amendment has been duly
authorized, executed and delivered to you by the Borrowers and is in full force
and effect as of the date hereof, and the agreements and obligations of the
Borrowers contained herein constitute the joint and several, and legal, valid
and binding obligations of the Borrowers enforceable against the Borrowers in
accordance with their respective terms.

 

(d)           Solvency.  Both before and after giving effect to all indebtedness
incurred by the Borrowers on the date of this Amendment, the Borrowers taken as
a whole (i) are not Insolvent (as hereinafter defined), and will not be rendered
Insolvent by the indebtedness incurred in connection therewith, (ii) will not be
left with unreasonably small capital with which to engage in their businesses,
even allowing for a reasonable margin of error in the projections of the future
performance of the Borrowers, (iii) will not have incurred

 

--------------------------------------------------------------------------------


 

indebtedness beyond their ability to pay such indebtedness as it matures, and
(iv) will not fail to have assets (both tangible and intangible) having a
present fair salable value in excess of the amount required to pay the probable
liability on their then existing debts (whether matured or unmatured, liquidated
or unliquidated, absolute fixed or contingent).

 

As used herein, the term “Insolvent” means the occurrence of one or more of the
following events with respect to a Borrower:  dissolution; termination of
existence; insolvency within the meaning of the United States Bankruptcy Code or
other applicable statutes; such Borrower’s inability to pay its debts as they
come due; appointment of a receiver of any part of the property of, execution of
a trust mortgage or an assignment for the benefit of creditors by, or the entry
of an order for relief or the filing of a petition in bankruptcy or the
commencement of any proceedings under any bankruptcy or insolvency laws, or any
laws relating to the relief of debtors, readjustment of indebtedness or
reorganization of debtors, or the offering of a plan to creditors for
composition or extension, except for an involuntary proceeding commenced against
such Borrower which is dismissed within 60 days after the commencement thereof
without the entry or an order for relief or the appointment of a trustee.

 

ARTICLE V

 

MISCELLANEOUS

 

This Amendment may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed an original, but all of which together
shall constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.  Except to the extent specifically amended
and supplemented hereby, all of the terms, conditions and the provisions of the
Agreement and each of the Loan Documents shall remain unmodified, and the
Agreement and each of the Loan Documents, as amended and supplemented by this
Amendment, are confirmed as being in full force and effect.

 

If you are in agreement with the foregoing, please sign the form of acceptance
on the enclosed counterpart of this Amendment and return such counterpart to the
undersigned, together with the signed documents referred to in Article III,
whereupon this Amendment, as so accepted by you, shall become a binding
agreement among you and the undersigned.

 

 

Very truly yours,

 

 

 

The Borrowers:

 

 

--------------------------------------------------------------------------------


 

 

COURIER CORPORATION

 

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

COURIER COMPANIES, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

COURIER FOREIGN SALES
CORPORATION LIMITED

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  Treasurer

 

 

 

 

COURIER KENDALLVILLE, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

 

 

 

COURIER PROPERTIES, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

 

 

 

NATIONAL PUBLISHING COMPANY

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

COURIER NEW MEDIA, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

BOOK-MART PRESS, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS NATIONAL
PUBLISHING BUSINESS TRUST

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

DOVER PUBLICATIONS, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

 

 

 

 

 

 

RESEARCH & EDUCATION
ASSOCIATION, INC.

 

 

 

 

By:

  s/ Lee Cochrane

 

 

 

Title:  V.P & Treasurer

 

[Bank and Agent signatures on following page]

 

--------------------------------------------------------------------------------


 

The foregoing Amendment is hereby accepted by the undersigned as of March 31,
2004.

 

 

The Banks:

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS
(successor to State Street Bank and Trust
Company)

 

 

 

 

 

 

 

By:

   s/ Joanne P. O’Keeffe

 

 

 

Title: Vice President

 

 

 

 

 

 

 

FLEET NATIONAL BANK (f/k/a
BankBoston, N.A.)

 

 

 

 

 

 

 

By:

   s/ Elise M. Russo

 

 

 

Title:  Sr. Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

   s/ Paul G. Black, Jr.

 

 

 

Title:  SVP

 

 

 

 

 

 

 

SOVEREIGN BANK (a federal savings
bank)

 

 

 

 

 

 

 

By:

   s/ Michael S. Tager  SVP

 

 

 

Title:  Sr. Vice President

 

 

 

 

 

 

 

The Agent:

 

 

 

 

CITIZENS BANK OF MASSACHUSETTS
(successor to State Street Bank and Trust
Company)

 

 

 

 

 

 

 

By:

   s/ Joanne P. O’Keeffe

 

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------